DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 10/22/2019.  Currently claims 1-20 are pending and claims 1, 10, and 16 are independent. 
	
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/11/2020, 8/12/2020, 10/29/2020, 1/7/2021, 2/26/2021, 4/25/2021, and 5/12/2021 appear to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-9) are directed to a statutory category, namely a system/machine.  Claim 10 and its dependent claims (claims 11-15) are directed to a statutory category, namely a system/machine.  Claim 16 and its dependent claims (claims 17-20) are directed to a statutory category, namely a system/machine.  
Step 2A (Prong 1): Claims 1, 10, and 16, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze agendas for meetings.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a recording secretary/clerk might perform for a corporation’s board.  The abstract elements of claims 1, 10, and 16, recite in part “Access agenda…Display 
Step 2A (Prong 2):  Independent claims 1, 10, and 16, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processors…computer readable medium…User interface…” which limits the claims to a networked/computer based 
Dependent claim 20 adds the additional element which recites in part “Device…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2-9, 11-15, and 17-19 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 10, and 16, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processors…computer readable medium…User interface…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze agendas for meetings) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0041] – “The computing devices 110A-110D may be any type of computing device such as, but not limited to, desktop computers, thin clients, laptop computers, tablets, smartphones, and the like. The architecture 100 described here is not limited to use with any specific types of computing devices.”  
Dependent claim 20 includes additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 20 include the additional element which recites in part 
Additionally, dependent claims 2-9, 11-15, and 17-19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle (USPGPUB 2008/0022209) in view of Wynn et al. (USPGPUB 2018/0039951)
Regarding claim 1, Lyle discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting), the system comprising: one or more processing units (Lyle ¶44 - or more processors or processing units 104); and computer-readable media storing a computer-readable medium storing computer instructions)  that, when executed by the one or more processing units, cause the system to: access the agenda for the communication session, the agenda including a sequence of agenda items (Lyle ¶20 - the content repository 20 will store the agenda scheduled for the meeting); display information associated with the agenda within a user interface that displays content of the communication session (Lyle ¶19 - The attendees, presenters and moderators use a user interface 18 to locate the electronic meeting system 12 so that they can view and participate in the meeting that is held on the electronic meeting space 14); and determine that a topic being discussed during the time segment assigned to the current agenda item is associated with another agenda item in the sequence of agenda items (Lyle ¶7 - A monitoring system is configured to continuously monitor the meeting including the agenda and presentations for conditions set forth in the plurality of predetermined trigger rules); and adapt the agenda to produce an adapted agenda based on the determining that the topic being discussed during the time segment assigned to the current agenda item is associated with the other agenda item (Lyle ¶ABS - A dynamic content controller receives notification from the monitoring system when a trigger event has occurred and then according to the applicable rules can impose a change to the content of the agenda and presentation and/or generate a visual indicator, which can then result in a change in the flow of the meeting or presentation).
Lyle lacks the information includes at least one of a title of a current agenda item in the sequence of agenda items and an amount of time remaining in a time segment assigned to the current agenda item.
Wynn, from the same field of endeavor teaches the information includes at least one of a title of a current agenda item in the sequence of agenda items and an amount of time remaining in a time segment assigned to the current agenda item (Wynn ¶7 - The output during the videoconference can include display of the agenda, where causing output during the videoconference can include causing a display of an indicator that indicates a current point of progress in the agenda, and the output during the videoconference can include one or more notifications of expiration of respective time periods of the agenda items during the videoconference).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 2, Lyle in view of Wynn discloses the adapting the agenda to produce the adapted agenda comprises removing the other agenda item from the agenda (Lyle ¶38 - For example, a portion of the presentation or meeting can be removed, rescheduled, and modified
Regarding claim 3, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting)
Wynn further teaches moving the other agenda item to a position in the agenda that immediately follows the current agenda item (Wynn ¶127 - Some implementations can allow the scheduling user to edit the agenda items in various other ways. For example, the user can rearrange the sequence of the agenda items, e.g., by selecting and dragging agenda item identifiers to different places in the displayed order, by changing an order value (not shown), etc.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 4, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting)
Wynn further teaches extending the time segment assigned to the current agenda item; and shortening a time segment assigned to the other agenda item (Wynn ¶148 - In some implementations, the notification can prompt whether the participant user wishes to extend the time period of the current agenda item, and by how much time. The participant user can input an amount of time to extend the current agenda item. In response, the system can adjust the remaining and following agenda items to stay within the designated duration of the videoconference similarly as described above).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 5, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting)
Wynn further teaches switching a position of the current agenda item with a position of the other agenda item in the sequence of agenda items (Wynn ¶127 - Some implementations can allow the scheduling user to edit the agenda items in various other ways. For example, the user can rearrange the sequence of the agenda items, e.g., by selecting and dragging agenda item identifiers to different places in the displayed order, by changing an order value (not shown), etc.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 6, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting
Wynn further teaches request that an authorized person approve the adapted agenda; and receive, based on input from the authorized person, approval of the adapted agenda, wherein the adapting the agenda to produce the adapted agenda is implemented based at least in part on the received approval (Wynn ¶127 - Some implementations can allow the scheduling user to edit the agenda items in various other ways {i.e. provide approval for changes}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 8, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting)
Wynn further teaches instructions further cause the system to generate a summary of the communication session based on the adapted agenda (Wynn ¶103 - If the videoconference has ended, then in block 322, associated data related to the videoconference can be determined and formatted based on the agenda items of the agenda. For example, the associated data can include data describing notes that were input by one or more participant users during the videoconference, e.g., descriptions of topics discussed, summaries of content presented, reminders of later tasks related to videoconference content information, etc.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 9, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting)
Wynn further teaches the agenda includes a break agenda item; a time segment assigned to the break agenda item is determined based at least in part on a reason for a break; and the break agenda item does not disclose the reason for the break thereby protecting privacy of one or more participants (Wynn ¶144 - Other examples include commands or controls that cause the current point of progress to stop or pause at the active agenda item, such that the next agenda item (or other agenda item) is not made active during the videoconference until another command is received from an appropriate user to resume the agenda (e.g., input from the scheduling user or a participant user associated with the active agenda item)).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 10, Lyle discloses A system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting), the system comprising: one or more processing unit (Lyle ¶44 - or more processors or processing units 104)s; and computer-readable media storing instructions (Lyle ¶9 -a computer-readable medium storing computer instructions) that, when executed by the one or more processing units, cause the system to: access the agenda for the communication session, the agenda including a sequence of agenda the content repository 20 will store the agenda scheduled for the meeting).
Lyle lacks determine that a predetermined amount of time remains for a time segment assigned to a current agenda item of the sequence of agenda items; determine whether the current agenda item comprises an extendable agenda item or a restricted agenda item; and  Newport IP, LLC45Docket: MS1-9405UScause a notification of the predetermined amount of time to be displayed, the notification indicating whether the current agenda item comprises the extendable agenda item or the restricted agenda item.
Wynn, from the same field of endeavor, teaches determine that a predetermined amount of time remains for a time segment assigned to a current agenda item of the sequence of agenda items (Wynn ¶4 - The scheduling input can specify a time duration for the videoconference, and determining the agenda can include dividing the time duration of the videoconference into the plurality of time periods, and including determining an equal amount of time for each of the plurality of time periods within the time duration of the videoconference, where each agenda item is associated with a selected time period of the of time periods); determine whether the current agenda item comprises an extendable agenda item or a restricted agenda item; and  Newport IP, LLC45Docket: MS1-9405UScause a notification of the predetermined amount of time to be displayed, the notification indicating whether the current agenda item comprises the extendable agenda item or the restricted agenda item (Wynn ¶148 - In some implementations, the notification can prompt whether the participant user wishes to extend the time period of the current agenda item, and by how much time. The participant user can input an amount of time to extend the current agenda item
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 11, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting)
Wynn further teaches determine that an end of the time segment assigned to the current agenda item has been reached; allow additional time for discussion of the current agenda item; and adapt the agenda to account for the additional time (Wynn ¶148 - In some implementations, the notification can prompt whether the participant user wishes to extend the time period of the current agenda item, and by how much time. The participant user can input an amount of time to extend the current agenda item. In response, the system can adjust the remaining and following agenda items to stay within the designated duration of the videoconference similarly as described above
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 12, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting)
Wynn further teaches selecting another agenda item to shorten to ensure the communication session ends at a scheduled time, the other agenda item being associated with metadata indicating an ability to shorten the other agenda item (Wynn ¶148 - In some implementations, the notification can prompt whether the participant user wishes to extend the time period of the current agenda item, and by how much time. The participant user can input an amount of time to extend the current agenda item. In response, the system can adjust the remaining and following agenda items to stay within the designated duration of the videoconference similarly as described above
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 13, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting)
Wynn further teaches determining whether the current agenda item comprises the extendable agenda item or the restricted agenda item is based on the current agenda item being a reoccurring agenda item that is part of a reoccurring communication session (Wynn ¶47 - In some implementations, the factors can include default {i.e. reoccurring} or predetermined agenda items that can be provided in a standard configuration...The time period durations, priorities, and/or other parameters assigned to these suggested agenda items can also be predetermined. For example, the "Introduction" suggested agenda item can be assigned a default time period duration of 3 minutes, and the "Wrap-up" agenda item can be assigned a default time period duration of 2 minutes).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the computer assisted agenda techniques of Wynn because Wynn discloses “One or more features described herein allow agendas to be flexibly provided in videoconferences (Wynn ¶21)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional computer assisted agenda techniques that Wynn discloses because it would provide content flexibility within the web conferencing content control of Lyle.   
Regarding claim 14, Lyle in view of Wynn discloses determining whether the current agenda item comprises the extendable agenda item or the restricted agenda item is based on a determination Newport IP, LLC46that an event associated with the current agenda item is scheduled to occur within a predetermined amount of time (Lyle ¶39 - At 60, a check is made to determine if there is still time left. If there is time remaining then the process repeats blocks 48 through 58 until it is determined that there is no more time left. If there is no time left, then a visual indicator can be generated at 62 that announces the end of the presentation or meeting. If the meeting or presentation is running over the allotted time then an indicator can be generated that notifies the presenter and/or moderator).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lyle (USPGPUB 2008/0022209) in view of Wynn et al. (USPGPUB 2018/0039951) further in view of Fox et al. (USPGPUB 2021/0073743)
Regarding claim 7, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting).
Lyle in view of Wynn lacks instructions further cause the system to use the adapted agenda to automatically generate an initial agenda for a next communication session, the communication session and the next communication session being part of a re-occurring communication session.
Fox, from the same field of endeavor, teaches instructions further cause the system to use the adapted agenda to automatically generate an initial agenda for a next communication session, the communication session and the next communication session being part of a re-occurring communication session (Fox ¶13 - Agendas used in previous meetings with any updates may be stored to use as templates in the future). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the dynamic agenda techniques of Fox because Fox discloses “the present embodiment has the capacity to improve the technical field of electronic meeting systems by maximizing the number of the agenda items covered or discussed during a meeting by confirming which items really need to be discussed based on a real-time monitored group of attendees at a specific time or .   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lyle (USPGPUB 2008/0022209) in view of Wynn et al. (USPGPUB 2018/0039951) further in view of Sammon et al. (USPGPUB 2014/0082100)
Regarding claim 15, Lyle in view of Wynn discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting).
Lyle in view of Wynn lacks determine that a topic being discussed during the time segment assigned to the current agenda item is not associated with the current agenda item; and add a new agenda item to the agenda, the new agenda item being associated with the topic.
Sammon, from the same field of endeavor, teaches determine that a topic being discussed during the time segment assigned to the current agenda item is not associated with the current agenda item; and add a new agenda item to the agenda, the new agenda item being associated with the topic (Sammon ¶45 - In one embodiment, the system 100 analyzes, during the communication session, tags, calendar items, and/or audio associated with the communication session, and determines if agenda topics from the conference agenda have been discussed. When the system 100 detects that a topic has been discussed, the system 100 can send, via the virtual entity, an audio message, an email, and/or a text-based message to one or more participants requesting a confirmation that the topic has been discussed. Alternatively, when the system 100 detects that a topic has been discussed, the system 100 can mark the item in the conference agenda as discussed and send a confirmation to one or more participants after the communication session, or simply mark the item as discussed without ever sending a confirmation to any participant. The system 100 can also identify action items and topic areas addressed in the communication session which are not in the conference agenda, and add these action items and topic areas to the conference agenda, marking them as having been addressed in the communication session. Moreover, the system 100 can augment the conference agenda with tags, such as speaker tags, topic tags, action item tags, alert tags, confirmation tags, identification tags, time tags, input tags, importance tags, etc.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the virtual agenda techniques of Sammon because Sammon discloses “The approaches set forth herein can be implemented to efficiently manage and monitor a meeting and keep track of agenda items (Sammon ¶8)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional virtual agenda .   

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle (USPGPUB 2008/0022209) in view of Fox et al. (USPGPUB 2021/0073743)
Regarding claim 16, Lyle discloses A system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting), the system comprising: one or more processing unit (Lyle ¶44 - or more processors or processing units 104)s; and computer-readable media storing instructions (Lyle ¶9 -a computer-readable medium storing computer instructions) that, when executed by the one or more processing units, cause the system to: access the agenda for the communication session, the agenda including a sequence of agenda items (Lyle ¶20 - the content repository 20 will store the agenda scheduled for the meeting).
Lyle lacks a behavior-related goal intended to increase participation in the communication session; display information associated with the agenda and the behavior-related goal within a user interface that displays content of the communication session; collect data associated with participation in the communication session; analyze the data to determine that the behavior-related goal has not been satisfied; and generate a notification for display, the notification indicating that the behavior- related goal has not been satisfied.
Fox, from the same field of endeavor, teaches a behavior-related goal intended to increase participation in the communication session (Fox ¶33 - For instance, if an agenda item needs to be covered by a finance team and the finance team has 10 team members that can participate in discussion of the agenda item, the dynamic meeting agenda modification program 110A, 110B may adjust the quorum {i.e. behavior-related goal}, for example, to 35% or 50% {i.e. increase participation}); display information associated with the agenda and the behavior-related goal within a user interface that displays content of the communication session (Fox ¶34 - At 210, the dynamic meeting agenda modification program 110A, 110B displays a real-time meeting agenda management); collect data associated with participation in the communication session (Fox ¶15 - the present invention may also automatically monitor meeting attendees joining or leaving and determine if the required number of attendees are present for a specific agenda item); analyze the data to determine that the behavior-related goal has not been satisfied; and generate a notification for display, the notification indicating that the behavior- related goal has not been satisfied (Fox ¶34 - The dynamic meeting agenda modification program 110A, 110B may…gray out agenda items until the selection criteria (i.e. a quorum) is met such that a system or a moderator does not need to indicate or take action to ask, for example, "is anyone from Agenda item #2 here right now?". The dynamic meeting agenda modification program 110A, 110B may further color code each agenda item based on who is on the line).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the dynamic agenda techniques of Fox 
Regarding claim 17, Lyle in view of Fox discloses A system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting).
Fox further teaches the behavior-related goal (Fox ¶33 - the dynamic meeting agenda modification program 110A, 110B may also determine a quorum of planned participants {i.e. behavior-related goal} related to each agenda item) is automatically determined based on an analysis of one or more previous communication sessions (Fox ¶35 - At 212, the dynamic meeting agenda modification program 110A, 110B stores the results of the dynamic meeting agenda adjustment for future meetings. According to one embodiment, the dynamic meeting agenda modification program 110A, 110B may capture the results of the above agenda items management to learn for the future to populate baseline agenda items in future meetings with the same agenda content. For example, the dynamic meeting agenda modification program 110A, 110B may store in the database 116, a quorum for each agenda meeting, estimated time of each topic and the actual time spend on covering a given topic or agenda item).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the dynamic agenda techniques of Fox because Fox discloses “the present embodiment has the capacity to improve the technical field of electronic meeting systems by maximizing the number of the agenda items covered or discussed during a meeting by confirming which items really need to be discussed based on a real-time monitored group of attendees at a specific time or session of the meeting (Fox ¶12)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional dynamic agenda techniques that Fox discloses because it would maximize the amount of content addressed within the web conferencing content control of Lyle.
Regarding claim 18, Lyle in view of Fox discloses A system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting).
Fox further teaches the behavior-related goal is specific to a particular agenda item (Fox ¶33 - the dynamic meeting agenda modification program 110A, 110B may also determine a quorum of planned participants {i.e. behavior-related goal} related to each agenda item)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the dynamic agenda techniques of Fox because Fox discloses “the present embodiment has the capacity to improve the technical field of electronic meeting systems by maximizing the number of the agenda items covered or discussed during a meeting by confirming which items really need to be discussed based on a real-time monitored group of attendees at a specific time or session of the meeting (Fox ¶12)”.   Additionally, Lyle further details that “One of ordinary skill in the art will recognize that the principles of this disclosure are well suited for use in web conferencing (Lyle ¶17)” so it would be obvious to consider including the additional dynamic agenda techniques that Fox discloses because it would maximize the amount of content addressed within the web conferencing content control of Lyle.
Regarding claim 19, Lyle in view of Fox discloses a system for adapting an agenda during a communication session (Lyle ¶1 - a system, method and computer product that dynamically controls the content and flow of an agenda and presentations scheduled for an electronic meeting).
Fox further teaches the behavior-related goal applies to each agenda item in the sequence of agenda items (Fox ¶33 - the dynamic meeting agenda modification program 110A, 110B may also determine a quorum of planned participants {i.e. behavior-related goal} related to each agenda item).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the dynamic meeting content control methodology/system of Lyle by including the dynamic agenda techniques of Fox 
Regarding claim 20, Lyle in view of Fox discloses the notification is generated for display on a device (Lyle ¶42 - In the computing environment 100 there is a computer 102) of an organizer of the communication session (Lyle ¶39 - If the meeting or presentation is running over the allotted time then an indicator can be generated that notifies the presenter and/or moderator).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624